COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:     B.H. v. Department of Family and Protective Services

Appellate case number:   01-11-00704-CV

Trial court case number: 9823370

Trial court:             309th District Court of Harris County

       On February 18, 2014, appellant, B.H., filed a “Motion to Report Appellant had no Duty
to Offer an Andre’s [sic] Response Fraud Upon the Courts,” requesting sanctions against her
previously appointed appellate counsel, Elsie Martin-Simon, and partial dismissal of her case.
Appellant, however, does not specify the portion of her case that she would like to dismiss.
       We DENY appellant’s motion. If appellant desires to have her appeal dismissed,
appellant should file a motion to dismiss the appeal. See TEX. R. APP. P. 10, 42.1(a).
       It is so ORDERED.


Judge’s signature: /s/ Justice Laura C. Higley
                   Acting individually  Acting for the Court

Date: March 13, 2014